CASE 0:20-cr-00193-MJD-ECW Doc. 54 Filed 12/16/20 Page 1 of 9
CASE 0:20-cr-00193-MJD-ECW Doc. 54 Filed 12/16/20 Page 2 of 9
CASE 0:20-cr-00193-MJD-ECW Doc. 54 Filed 12/16/20 Page 3 of 9
CASE 0:20-cr-00193-MJD-ECW Doc. 54 Filed 12/16/20 Page 4 of 9
CASE 0:20-cr-00193-MJD-ECW Doc. 54 Filed 12/16/20 Page 5 of 9
CASE 0:20-cr-00193-MJD-ECW Doc. 54 Filed 12/16/20 Page 6 of 9
CASE 0:20-cr-00193-MJD-ECW Doc. 54 Filed 12/16/20 Page 7 of 9
CASE 0:20-cr-00193-MJD-ECW Doc. 54 Filed 12/16/20 Page 8 of 9
         CASE 0:20-cr-00193-MJD-ECW Doc. 54 Filed 12/16/20 Page 9 of 9




         15.   Complete Agreement.      This, along with any agreement signed by the

Parties before entry of plea, is the entire agreement and understanding between the United

States and the defendant.


Dated: December_; 2020
                     15                         ERICA H. MacDONALD
                                                United States Attorney


                                                s/ Andrew R. Winter
                                                ANDREW R. WINTER
                                                Assistant United States Attorney


Dated: December -12_, 2020

                                                Defendant

                      ,,-­                        I\        o         I
Dated: December�' 2020                          (-��
                                                ANDREW BIRRELL Esq.
                                                Attorney Def  �
                                                             A

Dated:    December   t<io20




                                            9
